       Case 1:19-cv-00827-ALC-GWG Document 57 Filed 04/27/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KIHARA KIARIE and                                              :
KIHARA KIARIE REVOCABLE TRUST
                                                               :
                           Plaintiffs,                             ORDER
                                                               :
         -v.-
                                                               :   19 Civ. 827 (ALC) (GWG)
DUMBSTRUCK, INC., PETER ALLEGRETTI,
MICHAEL TANSKI, and JEFF TETRAULT,                             :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

         The Court is in receipt of letters from the parties describing several discovery disputes
raised by defendants (Docket ## 39, 45, 47, 51, 52, 53). In brief, defendants seek an order (1)
compelling plaintiff to sit for a second deposition, (2) compelling plaintiff’s transactional lawyer
to sit for a deposition, (3) compelling plaintiff to provide additional information in response to
interrogatories, and (4) entering a protective order stating that defendant Dumbstruck, Inc. does
not have to produce certain business information. See Docket # 39 at 1; Docket # 45 at 1. We
address each of these requests in turn.

Plaintiff’s Deposition

         Defendants seek to recall plaintiff for a second limited deposition, explaining that another
deposition “is critical to permit Dumbstruck to understand Plaintiff’s claims, especially his
claims to damages.” See Docket # 39 at 2. Specifically, defendants want to question plaintiff on
three topics: (1) the 16 investors and 27 customers plaintiff claims he introduced to Dumbstruck;
(2) plaintiff’s hours worked for Dumbstuck; and (3) how plaintiff calculates his damages. See
id. at 2-3. Federal Rule of Civil Procedure 30(a)(2)(A)(ii) requires a party to obtain “leave of
court . . . if . . . the deponent has already been deposed in the case” and the court “must grant
leave to the extent consistent with Rule 26(b)(1) and (2).” Accord United States v. Town of
Oyster Bay, 2016 WL 11265542, at *1 (E.D.N.Y. May 10, 2016). Rule 26(b)(1) allows for the
discovery of information that is “relevant to any party’s claim or defense and proportional to the
needs of the case,” while Rule 26(b)(2)(C) lists the factors a court should consider when
exercising its discretion. In the context of a second deposition, courts have examined: “(1)
whether the second deposition of the witness would be unnecessarily cumulative; (2) whether the
party requesting the deposition has had other opportunities to obtain the same information; and
(3) whether the burden of a second deposition outweighs its potential benefit.” United States v.
Prevezon Holdings, 320 F.R.D 112, 115 (S.D.N.Y. 2017) (citation omitted). “The party
opposing the second deposition bears the burden of showing that granting the motion would run
afoul of Rules 26(b)(1) and (2).” Cedars-Sinai Med. Ctr. v. Ray, 2019 WL 2420045, at *3

                                                        1
      Case 1:19-cv-00827-ALC-GWG Document 57 Filed 04/27/20 Page 2 of 6



(S.D.N.Y. June 10, 2019) (citing Judicial Watch, Inc. v. United States Dep’t of Commerce, 34 F.
Supp. 2d 47, 54 (D.D.C. 1998)). In allowing leave for a second deposition, “[t]he Court has
‘discretion to make a determination which is fair and equitable under all the relevant
circumstances.’” Cedars-Sinai, 2019 WL 2420045, at *3 (quoting United States v. Prevezon
Holdings, Ltd., 320 F.R.D. 112, 114 (S.D.N.Y. 2017)).

         Turning to the first topic, plaintiff contends that defendants missed their chance to ask
him about customers and investors, noting that “practically all of the names mentioned as
potential investors or customers are reflected in Plaintiff’s original production.” Docket # 45 at 3
& n.1. But it is of no consequence that these names were contained in plaintiff’s document
production because plaintiff apparently does not dispute that the names were not included in any
of plaintiff’s witness disclosures or answers to interrogatories prior to his deposition. Thus,
defendants had no way of knowing the significance of these names and did not have the
opportunity to depose the plaintiff regarding these individuals. As to plaintiff’s hours, we note
that it appears plaintiff was working from home in a high-level position yet provided no
contemporaneous written records of his hours. Apparently, after the deposition, plaintiff
provided a day-by-day account of his time working for Dumbstruck. See Docket # 45-1 at 7-26.
 Defendants have never had an opportunity to question plaintiff about this account. As to
plaintiff’s damages, it appears that defendants did ask plaintiff questions about damages during
his first deposition but are unsatisfied with the answers.

        Having considered these matters, the Court concludes that plaintiff has not met his
burden of showing that a continued deposition would be inappropriate. Defendants will be
permitted to redepose the plaintiff on the understanding that they must focus their questions on
information or documents produced after plaintiff’s first deposition — rather than simply asking
plaintiff the same questions they asked earlier. Thus, defendants should not repeat any question
regarding plaintiff’s contentions on damages unless they are keyed to discovery responses
produced after plaintiff’s deposition. The deposition shall be for no longer than four hours, not
including breaks.

Deposition of Attorney

        Defendants seek to depose plaintiff’s transactional attorney, Hillary Hughes. Docket # 39
at 3-4. Hughes is a partner at the law firm currently representing the plaintiff although she
apparently will not be trial counsel. Id. at 3. Hughes was plaintiff’s counsel during his
employment negotiation with defendants. Id. at 3; Docket # 45 at 4; Docket # 47 at 2; Docket
# 51 at 2. Defendants want to depose Hughes regarding “any appropriate non-privileged matters
relating to her review, preparation and circulation of the transactional documents at issue in this
case and her communications with Dumbstruck’s attorneys concerning that matter.” Docket # 39
at 3.

       As the Second Circuit has stated, “[c]ourts have been especially concerned about the
burdens imposed on the adversary process when lawyers themselves have been the subject of
discovery requests, and have resisted the idea that lawyers should routinely be subject to broad
discovery.” In re Subpoena Issued to Dennis Friedman, 350 F.3d 65, 70 (2d Cir.2003) (hereafter

                                                 2
      Case 1:19-cv-00827-ALC-GWG Document 57 Filed 04/27/20 Page 3 of 6



“Friedman”). “Despite that concern . . . our Circuit has adopted a ‘flexible approach’ that affords
district courts discretion to permit such discovery.” In re Chevron Corp., 749 F. Supp. 2d 141,
162 (S.D.N.Y. 20140) (quoting Friedman, 350 F.3d at 69-72)) aff’d sub. nom. Lago
Agrio Plaintiffs v. Chevron Corp., 409 F. App’x 393 (2d Cir. 2010). The Second Circuit directs
courts to consider “all of the relevant facts and circumstances” including “[1] the need to depose
the lawyer, [2] the lawyer’s role in connection with the matter on which discovery is sought and
in relation to the pending litigation, [3] the risk of encountering privilege and work-product
issues, and [4] the extent of discovery already conducted.” Friedman, 350 F.3d at 72.

        Defendants have shown that Hughes has “relevant” information. After all, the
discussions between any attorney and her client about issues raised in a lawsuit are “relevant” to
the claims in the lawsuit. Indeed, any attorney would be champing at the bit to learn about those
discussions. But defendants do nothing to explain what information Hughes has that would not
be subject to a claim of attorney-client privilege. Hughes apparently advised plaintiff throughout
his negotiations with defendants and defendants do not provide any argument that the
communications between Hugues and her client would not be privileged. Thus, it would be a
waste of time to conduct a deposition of Hughes as to these discussions.

        Hughes apparently negotiated directly with defendants’ attorneys regarding plaintiff’s
employment agreement. But any written documentation regarding these negotiations between
the two sides are presumably already available to the defendants. Defendants do not actually
assert there were any oral discussions between Hughes and defendants’ attorneys. But if there
were, defendants have failed to show why information regarding the content of such discussions
is not completely available to them from defendants themselves or their attorneys. To the extent
defendants wish to know “which versions [of the written draft agreements] [the plaintiff]
considers applicable,” Docket # 39 at 3, this is a matter that must be determined by means of
deposition questions or in an appropriate contention interrogatory to plaintiff — not his attorney.
 Indeed, defendants have served interrogatories on plaintiffs regarding this topic and they are the
subject of a separate discovery dispute discussed below. 1

        Defendants also argue that Hughes has relevant information because Hughes supposedly
proposed or agreed during negotiations on behalf of plaintiff that plaintiff would work for a
salary of $1 — and yet plaintiff is now arguing that he is entitled to back wages. This is a non
sequitur. There is no reason to supposed that Hughes has any non-privileged factual information
regarding the $1 proposal. Either it was made to defendants or it was not. That information is
just as much in defendants’ possession as it is in Hughes’s.

        Defendants argument that plaintiff has placed his privileged conversations with Hughes
“at issue” in this litigation, see Docket # 39 at 4, is meritless. Defendants do not point to any

       1
           Defendants assert that plaintiff’s testimony on this question was “confusing” and relies
on a “jumble of unfinished drafts.” Docket # 47 at 3 n.4. But Hughes cannot speak for plaintiff
as to his contentions in this case. Nor have defendants shown why she would have any non-
privileged information as to the meaning of the drafts that would not constitute an inadmissible
opinion.
                                                    3
      Case 1:19-cv-00827-ALC-GWG Document 57 Filed 04/27/20 Page 4 of 6



manner in which plaintiff has placed his conversations with Hughes at issue — such as by
testifying (or planning to testify) about Hughes’s advice to him or by testifying that legal advice
caused him to take some action in the belief that he was acting legally. See generally Parneros v.
Barnes & Noble, Inc., 332 F.R.D. 482, 501 (S.D.N.Y. 2019). Obviously, plaintiff will be
precluded from testifying about his attorney’s advice and will also be precluded from using
Hughes’s testimony to support his case-in-chief. 2

        In sum, the deposition of Hughes will not be permitted.

Interrogatory Responses

        Defendants seek to have plaintiff amend his interrogatory responses in the following
ways: (1) provide the addresses or contact information for witnesses listed in response to
Interrogatory 6; (2) identify the agreement referenced in response to Interrogatory 7; (3) identify
the milestones referenced in interrogatory 7 and how they were achieved; (4) identify the value
or calculation for the claim of quantum meruit referenced in Interrogatory 8; and (5) provide a
statement of damages on all claims, which was requested in Interrogatory 4. Docket # 39 at 5.
Plaintiff does not discuss these requests in detail other than to say he was “under the distinct
impression that [the information provided] was the extent of the information that Defendants
were looking for” and “Defendants have provided us with a moving target.” Docket # 45 at 5.

        Turning to plaintiff’s response to Interrogatory 6, plaintiff has provided most of the
information asked for in response and does not claim to lack the address or contact information
for the witnesses listed. Thus, to the extent the plaintiff has addresses and/or contact information
for witnesses listed in Interrogatory 6, he shall provide it within 14 days of the date of this Order.
If he does not have it, he shall affirmatively so state in a writing to defendants.

        Plaintiff’s response to Interrogatory 7 refers to a detailed calculation and a plan to
provide an expert to give a more detailed calculation. Given the complex nature of the
calculations, the Court accepts that plaintiff may defer the full explication of the calculation to an
expert. If plaintiff timely serves an expert report on this topic, defendants will have the chance
to depose the plaintiff’s expert if they wish. If plaintiff fails to serve such a report, the Court will
be open to an appropriate application at that time to determine the effect of the current response.
Nonetheless, the plaintiff’s response is still faulty in two respects (1) it appears that plaintiff has
failed to identify any “documents supporting this alleged obligation,” as was requested. Plaintiff
shall identify all such documents within 14 days of the date of this Order or shall be precluded
from offering them in support of his claims; (2) plaintiff gives no indication of what

        2
           The Court does not find it improper that plaintiff identified Hughes during his
deposition. See Docket # 39 at 4. Hughes plainly has relevant information. The reason
defendants cannot obtain the information she has is because it is privileged. Defendants also find
it significant that Hughes was identified in initial their disclosures under Fed. R. Civ. P. 26(a)(1)
and in their list of witnesses in the Court’s scheduling order dated April 30, 2019 (Docket # 29 at
3). See Docket # 39 at 4. But a party cannot defeat attorney-client privilege simply by
identifying an attorney as a witness.
                                                   4
      Case 1:19-cv-00827-ALC-GWG Document 57 Filed 04/27/20 Page 5 of 6



“milestones” are being referred to; nor does it appear that this is a matter within the ken of an
expert. Plaintiff shall identify these milestones in a supplemental interrogatory response within
14 days of the date of this Order.

        Plaintiff’s response to Interrogatory 8 similarly refers to the need for an expert report but
such an assertion is not justified by logic or anything in plaintiff’s submissions. It does not
require an expert to state as a factual matter the number of hours plaintiff worked, the
appropriate rate of pay, and the wages he should have been paid based on those hours. It also
does not require expertise — other than legal expertise which is obviously available now to
plaintiff — for plaintiff to state his contention as to the amounts of the other elements of
damages that form the basis of this claim. A supplemental response shall be provided within 30
days of this Order.

        Defendants also complain that plaintiff has not properly responded to Interrogatory 4
“which seeks a statement of damages on all claims.” Docket # 39 at 5. The Court has reviewed
what appears to be plaintiff’s response, see Docket # 45-5 at 9-10, and finds it inadequate.
Plaintiff must provide a complete and comprehensible answer to this question within 14 days of
this Order without reference to the “ad damnum” clause and in accordance with the Court’s
rulings herein. (In other words, plaintiff may refer to a future expert report to the extent
permitted herein.)

Request to Dumbstruck for Financial Information

        Defendants seek a protective order permitting them to withhold certain financial
information. Docket # 39 at 5-6. A good portion of defendants’ argument revolves around what
the valuation date will be for plaintiff’s requests relating to vested stock. See Docket # 47 at 5-6;
Docket # 52. The Court will not decide the merits of this question at this stage of the case.
Thus, for purposes of this discovery dispute, the plaintiff will not be barred from pursuing
discovery to support his claim that he is entitled to damages for failure to deliver stock that
vested through July 2019.

       Having made this determination, the parties’ letters are inadequate to allow the Court to
resolve the discovery dispute. The Court cannot determine what non-burdensome discovery is
being sought from defendants on valuation and whether defendants can truly make a case that
admittedly responsive items should not be produced because a protective order would be
inadequate to protect their interests in confidential financial information.

       The parties are directed to confer again in an attempt to reach a resolution. They shall
discuss each type of information sought separately and in detail. Plaintiff must keep in mind that
any discovery sought must be non-burdensome and proportional to the needs of the case.
Defendants must keep in mind that it is quite common to produce confidential financial
information pursuant to a protective order and that, if no resolution is reached, they will have the
burden to make a showing in affidavit form that a “clearly defined, specific and serious injury”
would result if they were required to produce otherwise responsive and non-burdensome


                                                  5
      Case 1:19-cv-00827-ALC-GWG Document 57 Filed 04/27/20 Page 6 of 6



information — even pursuant to a protective order — based on a claim that it is confidential.
See John Wiley & Sons, Inc. v. Book Dog Books, LLC, 298 F.R.D. 184, 186 (S.D.N.Y. 2014).

        If the parties cannot reach an agreement, the Court’s premotion conference requirement is
waived. Defendants shall file their motion within 7 days of either party indicating to the other
that an impasse has been reached on this question.

Conclusion

        The parties’ applications (Docket ## 39, 45, 47, 51, 52, 53) are resolved as stated herein.
Plaintiff shall produce its supplementary responses on the dates set forth in the Order. The
parties may extend any deadlines herein by mutual agreement and without Court order.

SO ORDERED.

Dated: April 27, 2020
       New York, NY




                                                 6
